WM. E. LEE, J.,
Concurring in Part and Dissenting in Part. — In view of what is said in the opinion on petition for rehearing, I concur in the opinion of the majority, except that part of the opinion which holds that appellant was not guilty of a violation of section 2 of the act by using the woi’d “doctor” in her signs and advertisements.
By restating the section, the better to understand its meaning, section 2 makes it unlawful for any person who does not possess a valid, unrevoked certificate or license granted by the state to do all or any of the following: To hold himself out as practicing any system or mode of treating the sick or the afflicted, man or beast; to use, in any sign or advertisement, the words “doctor” or “professor,” or the letters or prefixes “Dr.” or “Prof.”; or to use any other terms or letters indicating or implying that he is a doctor, physician and surgeon, or practitioner.
*506Section 2, as well as tbe entire act, relates to the healing art. In this connection, the word “doctor” and the prefix “Dr.” have a well-understood meaning, and section 2, to my mind, plainly prohibits the use of either in any sign or advertisement. The legislature, evidently desirous of further strengthening the act, also prohibited the use of any other term or letters indicating that the one so using them is a doctor, physician and surgeon, or practitioner. The legislature doubtless anticipated that those who were prevented by the statute from using the word “doctor” or the prefix “Dr.” might use other words or prefixes to indicate that they were doctors, physicians and surgeons, or practitioners, and made that unlawful. So I say that it was the intent of the statute to mate the unauthorized use of the word “doctor” unlawful; and the inhibition of the use of 'the word “doctor” is not affected by any of the other things also made unlawful by the statute. Appellant advertised as “Dr. Armstrong, Chiropodist.” She was convicted of a violation of the statute, and the judgment ought to be affirmed.